Order issued October 18, 2012




                                             In The




                                      No. 05-12-01335-CV

                           IN RE TIMOTHY SHELTON, Relator
                Original Proceeding from the 282nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F93-04-758-S


                                           ORDER
                        Before Justices Morris, Richter, and Lang-Miers

       The Court has before it relator’s petition for writ of mandamus. The Court requests that real

party in interest and respondent file any responses by October 29, 2012.